46 So.3d 121 (2010)
Durley MEJIA, Appellant,
v.
CHEVRON and Broadspire, Appellees.
No. 1D09-5368.
District Court of Appeal of Florida, First District.
October 15, 2010.
Mark L. Zientz of the Law Offices of Mark L. Zientz, P.A., Miami, and Kevin R. Gallagher, Fort Lauderdale, for Appellant.
Sharon C. Degnan of Kubicki Draper, Fort Lauderdale, for Appellees.
PER CURIAM.
In this workers' compensation appeal, claimant asserts that the "major contributing cause" standard violates her right to access to courts under the Florida Constitution insofar as she is barred from bringing a civil cause of action for negligently *122 inflicted injuries in a work-related accident where those injuries are not compensable under Florida's Workers' Compensation Law because the work-related accident is not the "major contributing cause" of the injuries. We decline to address the merits of this claim as it is premature and speculative at this point because claimant has not attempted to file a civil action for negligence against her employer in circuit court nor has the employer raised the affirmative defense of workers' compensation immunity/exclusivity. As to the claimant's remaining issue on appeal, we affirm without discussion.
AFFIRMED.
WEBSTER, LEWIS, and MARSTILLER, JJ., concur.